Seevers, J".
The errors assigned are: (1) The court erred in overruling each of the motions made, and made part of the affidavit and writ of error filed herein. (2) The court erred in affirming the action of the court below herein. (3) The court erred in rendering judgment dismissing the writ of error filed herein. (4) The court erred in rendering judgment against appellant for costs. These assignments of error are not sufficiently specific. Code, § 3207. The question discussed by counsel in their printed argument is whether the justice of the peace had jurisdiction, for the reason, as is claimed, that the amount in controversy is more than $100. But no such error is assigned. Eor this reason, and because the errors are not assigned with the required exactness, the .judgment of the circuit court must be
Affirmed.